DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2-13 and 17-21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by the US Patent Application Publication to Henschel 2003/0174996US.
In terms of claim 1,Henschel teaches A communications cabinet ([0111]) comprising: a cabinet housing (Figure 1: 10 and [0111]) defining an interior (Figure 1: 20), the cabinet housing (10) having a front access opening (opening of 20) permitting access to the interior (Figure 1: 20), the cabinet housing including a door ([0081]) that moves between a closed position covering at least part of the front access opening and an open position allowing access to the interior through the front access opening ([0081]); a column of radius limiters (top and bottom plate 26 which contains routing rings 24 and radius bend management structures 28) disposed within the interior of the cabinet housing (Figure 1: 24); a panel (panel of 10) disposed within the interior of the cabinet housing (Figure 1: at location of 100), the panel being oriented at a fixed angle relative to the front access opening (the panel is angled 0 degrees relative opening of 20 or in parallel) so that the panel faces at least partially towards the front access opening (Figure 1) and at least partially towards the column of radius limiters (Figure 1); and a plurality of optical adapters ([0060]) disposed at the panel (at location of 100), the adapters each defining a first port accessible through the front access opening and a second port facing in an opposite direction from the first port (See Figure 16a), the panel blocking access to the second ports from the front access opening (See Figure 16a).
As for claim 3, Henschel teaches the device of claim 2, wherein the optical adapters are disposed in a plurality of rows at the panel to form a termination region (See Figure 1: 100).
As for claim 4, Henschel teaches the device of claim 3, wherein the column of radius limiters (24) extends along a height of the termination region, the height extending perpendicular to each row (24 as shown in in Figure 1 is extending along the height if Figure 1 or 2 is rotated 90 degrees).

As for claim 5, Henschel teaches the device of claim 2, further comprising a splice module (200) disposed within the interior of the cabinet housing (Figure 26).
As for claim 6, Henschel teaches the device of claim 5, further comprising an optical splitter module disposed within the interior of the cabinet housing (1022 and [0120-0124]).
As for claim 7, Henschel teaches the device of claim 6, further comprising an optical fiber extending between the optical splice module and the optical splitter module ([0079] and [0129]). 
As for claim 8, Henschel teaches the device of claim 6, wherein the splice module (200) is located between the optical adapters and a cable opening defined in the cabinet housing, the cable opening being separate from the front access opening (Figure 3 and [0080]).
 
As for claim 9, Henschel teaches the device of claim 2, wherein the optical adapters are carried by an adapter module defining the panel (Figure 1 at location of 100).
As for claim 10, Henschel teaches the device of claim 9, wherein the adapter module (See 104 in Figure 17a) is one of a plurality of adapter modules disposed within the interior (Figure 1 and 17a: at location of 100). 
As for claim 11, Henschel teaches the device of claim 2, further comprising a plurality of connector holder modules (102) located within the interior of the cabinet housing (10), each connector holder module including a plurality of connector holders (102) that are different from the optical adapters (Figure 17a: 104).
As for claim 12, Henschel teaches the device of claim 11, wherein the connector holders (102) are configured to hold fiber optic connectors (Figure 17a) that each include a ferrule (1023) with a dust cap (the outer walls of 122 acts as a dust cap because it prevents dust from enter through the sides) placed about the ferrule (1023) while the fiber optic connectors are received at the connector holders (102).
In terms of claim 13, Henschel teaches a fanout module (10) to separate a cable into individual fibers (channel 28 contain several fibers and wherein the fibers are separated into individual routes via 24 to the face of adapters at location 100), the fanout module comprising: a body (10) having first and second sides extending between opposite front and rear faces (Figure 1: 10), the front face being angled with respect to the rear face (the front face is angled at 0 degrees relative to rear side or parallel to the rear side), the rear face defining a cable opening (Figure 26); a first mounting flange (Figure 1: 12) disposed at the first side of the body; 3U.S. Patent Application No. 16/933,5 15 a second mounting flange disposed at the second side of the body (12); a plurality of cable breakouts disposed at the front face (at location of element 28 and 24) so that the cable breakouts are angled relative to the rear face of the body (element 28 and 24 are 90 degrees to rear sides of 10); and a cable extending into the body through the cable opening (fibers going through 28), the cable including a plurality of fibers (See Fibers breaking into different channels as shown in Figure 17), the fibers of the cable passing out of the body through the cable breakouts (through 28 and 24), the fibers being up jacketed (cable are in bundle form which means it has a jacket to bind it together [0082]) at an exterior of the body, the fibers being terminated by plug connectors (see 104).
As for claim 17, Henschel teaches the device of claim 13, wherein a cable clamp is mounted to the rear face of the body (260).
As for claim 18, Henschel teaches the device of claim 13, wherein the cable breakouts (28) are disposed in a plurality of rows (top and bottom as shown in Figure 1). 

In terms of claims 19-21, Henschel teaches a splice module  (Figure 1: 10) comprising: a housing having opposite first and second sides extending between a front and a rear to define an interior (Figure 1: 10), the housing defining a cable (at 28) opening leading to the interior; a first mounting flange (12) disposed at the first side of the body; a second mounting flange disposed at the second side of the body (12); and a splice (200) drawer mounted within the housing, the splice drawer being configured to slide relative to the housing (Figure 2: 200); wherein the first and second mounting flanges are oriented in different directions (see 12 which contain multiple walls that extend in different directions); wherein the splice drawer is lockable within the housing (See Figure 16 and 17a: 200).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henschel in view of the US Patent to Vidacovich 5,402,515US.
In regards to claims 14-16 and 19-21, Henschel teaches the device of claim 13. Henschel does not teach wherein a spool is coupled to the body, wherein the spool extends outwardly beyond the front face of the body and wherein the first spool mounted to the first flange.
Vidacovich teaches a cabinet system that contains a plurality module (14) mounted to form a panel, the panel has mount flanges on the sides wherein a plurality of spool is mounted to flange and extends outwardly from the front face of the body (See Figure 1: 16 and 104). It would have been obvious to one of ordinary skill in art before the filing date of the current invention to modify the spools and its mounting location from the flange which extends outwardly from the front face to help manage the amount of fibers being routed along the sides towards the panel. The spools keep the fiber from being damage and tangled together.
In terms of claims 19-21, Henschel teaches a splice module  (Figure 1: 10) comprising: a housing having opposite first and second sides extending between a front and a rear to define an interior (Figure 1: 10), the housing defining a cable (at 28) opening leading to the interior; a first mounting flange (12) disposed at the first side of the body; a second mounting flange disposed at the second side of the body (12); and a splice (200) drawer mounted within the housing, the splice drawer being configured to slide relative to the housing (Figure 2: 200); wherein the first and second mounting flanges are oriented in different directions (see 12 which contain multiple walls that extend in different directions); wherein the splice drawer is lockable within the housing (See Figure 16 and 17a: 200).
Henschel does not teach a plurality of adapter modules grouped together in a connection stack within the housing and a splice drawer mounted with the housing the splice drawer being configured to slide relative to the housing, the splice drawer being disposed at a non-zero angle relative to the connection stack.
Vidacovich teaches a plurality of adapter modules grouped together (Figure 1: 14) in a connection stack (14) within the housing (housing 10) and a splice drawer (Figure 6: 24’) mounted with the housing (24’ can be mounted in the housing 10 as shown in Figure 6 and Figure 1) the splice drawer (Figure 6; 24’) being configured to slide relative to the housing (Figure 2: 24’ can slide in an out similar to 24), the splice drawer being disposed at a non-zero angle relative to the connection stack (front face of 24 is straight and level from left to right, while the front face of Figure 6: 24’ has angled ridges). It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the housing of Henschel to have a plurality of splice tray modules similar to 24’ along with regular adapters modules similar to Figure 1 shown by Vidacovich in order to allow frontal access to splice unit. This provides easier access within a cabinet and eliminate the need to access the splice unit via the rear face as taught by Henschel. The non-zero angled surfaces allow the tray to maximize access and fiber routing within the splice area to prevent undesired bending damage to fiber while maintain high fiber density connections within adapter front face plate.
Response to Arguments
Applicant’s arguments, see remarks, filed 9/27/2022, with respect to claims 2-21 have been fully considered and are found to be non-persuasive.  
In regards to claim 2, the applicant argued the prior art of Henschel does not teach a column of radius limiters because the cited element 24 are rings and do qualify as radius limiters (Remarks Page 7).
The examiner respectfully disagree, Henschel teaches two columns of radius limiters (See Figure 5: Plate 28 with rings 24). The rings (Figure 6) prevent the fiber from bending in an undesired direction, further the prior art uses these rings to control routing of optical fiber more specifically controlling the radius bending ([0081]) each plate contains radius structures (28) which are used with the rings exclusively to control the bending of the fiber ([0081]). The examiner has clarified the rejection to explain the examiner position more clearly and have not changed grounds of rejection. Thus, element 26 using routing rings 24 and radius guides 28 qualifies “radius limiters” because they are use to control / limit the bend of fiber optics cables ([0081]).
In regards to claim 13, the applicant further argued the prior art does not teach “a body having first and second sides extending between opposite front and rear faces, the front being angled at a non-zero with respect to rear face” (Remarks Page 7).
The examiner respectfully disagrees as shown below in Figure 1, Henschel teaches front face, rear face, 1st and 2nd sides respectively. In the picture below the angle of the front face is vertical or at a 0-degree angle. Claim 13 does not specify “a non-zero angle” as argued.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



    PNG
    media_image1.png
    255
    352
    media_image1.png
    Greyscale

In regards to claim 19, the examiner has rejected newly amended claim 19 over the prior art of Vidacovich as detailed above in view of the amended limitations to claim 19.
This action is therefore made FINAL for reason(s) listed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        


/SUNG H PAK/Primary Examiner, Art Unit 2874